Head, Justice.
There being in the present case no question which can properly be adjudicated without reference to the evidence, and there being no evidence in either the bill of exceptions or the transcript of the record, it will be assumed that the judgment of the court below is correct. Ingram v. Clarke, 96 Ga. 777 (22 S. E. 334); Roberts v. City of Cairo, 133 Ga. 642, 648 (66 S. E. 938); Henriot v. Henriot, 183 Ga. 510 (188 S. E. 684); Eller v. Roan & Lamb, 193 Ga. 877 (20 S. E. 2d 253); McCaskill v. Parker, 204 Ga. 398 (50 S. E. 2d 14); Attaway v. Duncan, 206 Ga. 230 (56 S. E. 2d 269); Giles v. Peachtree Pantries, 209 Ga. 536 (74 S. E. 2d 545); Rowell v. Rowell, 211 Ga. 127, 130 (84 S. E. 2d 23).

Judgment affirmed.


All the Justices concur.